Alvey, J.,
delivered the opinion of the Court.
This case was tried in the Court below on an agreed statement of facts, and the sole question raised depends upon the construction of the 30th section of the Act of *721812, cli. 78, which, by the Act of 1818, ch. 50, was made to regulate the appellant’s right to exact toll of passengers, who live on or adjacent to the road, and within three miles of any of the gates or turnpikes. The section reads thus: “ That it shall not be lawful for the said company to ask, demand, or receive of or from any person or persons living on or adjacent to the said road, within three miles of any of the said gates or turnpikes, any toll for passing the said gate more than once in tWenty-four hours.” It is admitted that the appellee lives on or adjacent to the appellant’s road, and within three miles of one of the gates; and the question is, can he be required to pay toll at that particular gate more than once in twenty-four hours ? This question, we think, upon the broad and unqualified terms of the statute, must be answered in the negative.
It is insisted by the appellant that it is entitled to charge those living on or adjacent to the road, and within three miles of a gate, one full toll in each twenty-four hours, for each separate wagon or vehicle of such persons passing through the gate; and supposable cases are stated to illustrate the hardship and great injustice that would be done by a contrary construction. But, though apparently hard upon the appellant, the terms of the statute are too broad and imperative to admit of the construction for which the appellant contends. It is expressly forbidden to demand of or receive from any such person, any toll for passing the gate more than once in twenty-four hours. The toll is a personal exaction, regulated with reference to the nature of the vehicles or the number of animals, taken through the gates; and, consequently, the exemption from toll is a personal immunity, having reference to the location of the residence of the party exempted. When, therefore, a party entitled to the partial exemption pays, or becomes liable to pay, one toll, whether it be on a horse, cart or carriage, he is thereby exonerated from *73all further demand for tolls at that particular gate, for the ensuing twenty-four hours; the company having no right to demand or receive, at that gate, any other toll from him during the period mentioned. Any other construction would do violence to the plain language of the statute; and as it was upon this construction that the judgment appealed from was entered, that judgment must he affirmed.
(Decided 25th July, 1878.)

Judgment affirmed.

Stewart, Brent and Robinson, J., dissented.